 


114 HR 2528 IH: Expanded Access to Real Learning for our Young Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2528 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To direct the Secretary of Education to award grants to States to pay the Federal share of carrying out full-day prekindergarten programs. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Expanded Access to Real Learning for our Young Act or the EARLY Act. 2.Universal prekindergarten and early childhood education grant program (a)Program authorizationFrom amounts appropriated under subsection (g), the Secretary of Education is authorized to award grants, on a competitive basis, to States to pay the Federal share of carrying out full-day prekindergarten programs. 
(b)State applicationTo receive a grant under this Act, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (c)Use of fundsA State that receives a grant under this Act shall use such grant funds to carry out a prekindergarten program that, at a minimum— 
(1)if practicable, is located at a public school in the State or, if not practicable, is carried out by a private or other community provider; (2)permits each 4-year-old child in the State to be voluntarily enrolled by the child’s parent in the prekindergarten program, and which is made available at no cost to families who make a combined income of up to 400 percent of the poverty line; 
(3)is a full-day program that runs the length of the regular school year; (4)maintains a maximum class size of 20 children, with at least 1 prekindergarten teacher per classroom; 
(5)ensures that the ratio of children to prekindergarten teachers and teacher aides does not exceed 10 to 1; (6)is taught by teachers who are paid a salary comparable to teachers of kindergarten through grade 12 at public schools in the State; 
(7)requires the State in which the program is located to determinate a minimum level of parental engagement in their child’s program; and (8)meets any other criteria that the Secretary may require. 
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to States that will use the grants to carry out a prekindergarten program at a public school. (e)Federal shareThe Federal share of a grant under this Act shall not exceed 75 percent of the costs of carrying out the activities described in subsection (c). 
(f)Supplement not supplantGrant funds received under this Act shall be used to supplement and not supplant other Federal early childhood education funds in the State. (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of the fiscal years 2016 through 2020. 
(h)DefinitionsIn this Act: (1)ESEA termsThe terms elementary school, parent, poverty line, secondary school, and State have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 9101). 
(2)Public schoolThe term public school means a public elementary school or public secondary school. (3)SecretaryThe term Secretary means the Secretary of Education. 
 
